     Case 2:16-cv-02177-JAM-JDP Document 81 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN SPEARS,                                   Case No. 2:16-cv-02177-JAM-JDP (PC)
12                      Plaintiff,                    ORDER GRANTING PLAINTIFF’S MOTION
                                                      TO MODIFY THE SCHEDULING ORDER
13              v.
                                                      ECF No. 80
14    EL DORADO COUNTY JAIL, et al.,
15                      Defendants.
16

17          Plaintiff has filed a motion to modify the January 28, 2020 amended discovery and
18   scheduling order. ECF No. 80. Good cause appearing, it is hereby ORDERED that:
19          1. Plaintiff’s motion to modify the amended discovery and scheduling order, ECF No. 80,
20   is granted;
21          2. The deadline for plaintiff and defendant Meinholz to complete discovery is extended to
22   February 12, 2021. Any motions necessary to compel discovery shall be filed by that date.
23          3. The deadline to file dispositive motions addressing claims against defendants Meinholz
24   and California Forensic Medical Group is extended to April 30, 2021.1
25

26
27
            1
              The dispositive motions deadline previously set for claims against the remaining
28   defendants passed on December 20, 2019. See ECF No. 23 at 4.
     Case 2:16-cv-02177-JAM-JDP Document 81 Filed 01/13/21 Page 2 of 2


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   January 12, 2021
 4                                         JEREMY D. PETERSON
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
